





Exhibit 10.2




PIXELWORKS, INC.
CHANGE OF CONTROL
AND SEVERANCE AGREEMENT


This Change of Control and Severance Agreement (the “Agreement”) is made and
entered into, by and between Elias Nader (the “Executive”) and Pixelworks, Inc.,
an Oregon corporation (the “Company”) effective as of the Executive’s
commencement of employment by the Company (the “Effective Date”). Certain
capitalized terms used in this Agreement are defined in Section 1 below.
RECITALS


WHEREAS, the Board of Directors of the Company has determined that it is in the
interest of the Company to offer this Agreement to the Executive as an
inducement for the Executive to accept the employment by the Company and to
provide the Executive with an incentive to continue Executive’s employment with
the Company, including an incentive to maximize the value of the Company upon a
Change of Control for the benefit of its shareholders.
AGREEMENT


The parties therefore agree as follows:


1.Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:


(a)Cause. “Cause” shall mean Executive engaged in any one or more of the
following: (i) a material act of dishonesty, fraud, misconduct, or willful
violation of any material law, ethical rule or fiduciary duty that is in
connection with Executive’s responsibilities as an executive of the Company;
(ii) acts constituting a felony or moral turpitude which the Board reasonably
believes has had or will have a material detrimental effect on the Company’s
reputation or business; or (iii) repeated willful failure to perform Executive’s
duties as an executive of the Company and the failure to effect such cure within
thirty (30) days after written notice of such violation or breach is given to
Executive; or (iv) the willful violation of any material Company policy or
procedure, or breach of any material provision of this Agreement or other
agreement with the Company, and if such violation or breach is susceptible of
cure, the failure to effect such cure within thirty (30) days after written
notice of such violation or breach is given to Executive.


(b)Change of Control. “Change of Control” shall mean the occurrence of any of
the following events:
(i)the approval by shareholders of the Company of a merger or consolidation of
the Company with any other corporation, or of a subsidiary of the Company with
any other corporation, other than a merger or consolidation which would result
in effective voting control over the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation;


(ii)the approval by the shareholders of the Company of a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets;


(iii)any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becoming the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing 50% or more of the total voting power represented by
the Company’s then outstanding voting securities; or


(iv)a change in the composition of the Board, as a result of which fewer than a
majority of the directors are Incumbent Directors. “Incumbent Directors” shall
mean directors who either (A) are directors of the Company as of the date
hereof, or (B) are elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of those directors who are either
identified in (A) or identified as their successors elected under this clause





--------------------------------------------------------------------------------





(B).


(c)Good Reason Event. A “Good Reason Event” shall be any of the following: (i)
without the Executive’s express written consent, a material diminution of the
Executive’s duties, authority or responsibilities; (ii) without the Executive’s
express written consent, a reduction by the Company of the Executive’s base
salary; (iii) without the Executive’s express written consent, the imposition of
a requirement that Executive’s primary place of employment be at a facility or a
location more than fifty (50) miles from the Executive’s current work location,
provided that such requirement to relocate materially increases the Executive’s
commute; or (iv) the failure of the Company to obtain the assumption of this
Agreement by any successors contemplated in Section 6 below. The Executive must
provide notice of intent to terminate for a Good Reason within thirty (30) days
of occurrence of the event constituting a Good Reason Event, and the Executive
may terminate for Good Reason Event only if the Company shall fail to cure such
event within fourteen (14) days of receipt of such notice from the Executive.


(d)Involuntary Termination. “Involuntary Termination” shall mean (i) any
termination of the Executive’s employment by the Company which is not effected
for valid Cause; or (ii) any termination by the Executive for Good Reason.


(e)Termination Date. “Termination Date” shall mean the effective date of any
notice of termination delivered by one party to the other hereunder.


2.Term of Agreement. This Agreement shall terminate upon the earlier of two (2)
years after a Change of Control, or (ii) the date that all obligations of the
parties hereto under this Agreement have been satisfied.


3.At-Will Employment. The Company and the Executive acknowledge that the
Executive’s employment is and shall continue to be at-will, as defined under
applicable law. If the Executive’s employment terminates for any reason, the
Executive shall not be entitled to any payments, benefits, damages, awards or
compensation other than as provided by this Agreement, or as may otherwise be
established under the Company’s then existing employee benefit plans or policies
at the time of termination.


4.Severance Benefits.


(a)Termination During Change of Control Window.


(i)If Within Six Months Before a Change of Control. If the Executive’s
employment with the Company terminates as a result of an Involuntary Termination
at any time within six (6) months before a Change of Control, and the Executive
signs and does not revoke the release of claims pursuant to Section 7 hereto,
Executive shall be entitled to the following severance benefits:


(1)Twelve (12) months of Executive’s base salary in effect as of, and annual
target bonus in effect for the year of, the date of such termination, less
applicable withholding, payable in a lump sum thirty (30) days following such
Involuntary Termination or, if later, the date the release pursuant to Section 7
becomes effective or such later date as required by Section 7.


(2)Subject to Section 4(d) below, (i) all stock options granted by the Company
to the Executive prior to the Change of Control shall accelerate and become 100%
vested and exercisable to the extent such stock options are outstanding and
un-exercisable at the time of such termination; (ii) all restricted stock units
and shares of restricted stock granted by the Company to the Executive prior to
the Change of Control which are outstanding and unvested as of the time of such
termination shall accelerate and become 100% vested; and (iii) all stock subject
to a right of repurchase by the Company (or its successor) that was purchased
prior to the Change of Control shall have such right of repurchase lapse. Such
accelerated vesting, exercisability and lapse of repurchase rights is referred
to herein as the “Equity Acceleration Benefit.”


(3)The same level of Company-paid health (i.e., medical, vision and dental)
coverage and benefits for such coverage as in effect for the Executive (and any
eligible dependents) on the day immediately preceding the Executive’s
Termination Date; provided, however, that (i) the Executive constitutes a
qualified beneficiary, as defined in Section 4980B(g)(1) of the Internal Revenue
Code of 1986, as amended; and (ii) Executive elects continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), within the time period prescribed pursuant to COBRA. The
Company shall continue to provide Executive with such Company-paid coverage
until the





--------------------------------------------------------------------------------





earlier of (i) the date Executive (and Executive’s eligible dependents) is no
longer eligible to receive continuation coverage pursuant to COBRA, or
(ii) twelve (12) months from the Termination Date.


(4)Rules For Uncertainty Period: During the six months following an Involuntary
Termination that occurs at some time other than in the twenty-four (24) months
following a Change of Control, these further rules will apply.


(1)As of the date of the Involuntary Termination, any options that have the
potential to become vested if a Change of Control occurs in the following six
months, but which have not yet vested, will be regarded as unexpired until the
end of the six month period (but not beyond the maximum term of such option), at
which time, if no Change of Control has occurred, the options will expire
unvested. As of the date of an Involuntary Termination, Executive may hold
restricted stock units, shares of restricted stock or other rights as to which,
absent a Change of Control, would be forfeited or the Executive holds shares of
restricted stock as to which the Company would have repurchase rights, but as to
which such rights would expire if a Change of Control occurs within six months
or as to which the Company may repurchase such shares of restricted stock during
such six-month period. Until it is known whether the status of such restricted
stock units, shares of restricted stock or other rights have changed, to the
extent they have the potential to become vested they shall not be forfeited or
repurchased by the Company, and all periods for exercising repurchase rights, or
related thereto, shall be tolled until such time as it can be known with
certainty whether such repurchase rights have expired.


(2)If a Change of Control occurs within those six months, the benefits due under
this Agreement will accrue immediately, calculated as of the original
Involuntary Termination Date. In that event, any cash severance benefit will be
paid thirty (30) days following the Change of Control, and the options, rights
and shares that would have vested on the date of Executive’s Involuntary
Termination if a Change of Control agreement had then occurred, will immediately
vest. Subject to the terms of the Change of Control Agreement affecting the
options, Executive will then have a minimum of six months following the Change
of Control to exercise the options (longer if a longer period would otherwise be
applicable and in no event in excess of the maximum period of such option).


(ii)If Within Twelve Months After a Change of Control. If the Executive’s
employment with the Company terminates as a result of an Involuntary Termination
at any time within twelve (12) months after a Change of Control, and the
Executive signs and does not revoke the release of claims pursuant to Section 7
hereto, Executive shall be entitled to the following severance benefits:


(1)twelve (12) months of Executive’s base salary in effect as of the date of,
and annual target bonus in effect for the year of, the Involuntary Termination,
or, if greater for each, as in effect immediately prior to the Change of
Control, less applicable withholding, payable in a lump sum thirty (30) days
following such Involuntary Termination or, if later, the date the release
pursuant to Section 7 becomes effective or such later date as required by
Section 7.


(2)subject to Section 4(d) below, the Executive shall receive the Equity
Acceleration Benefit set forth in Section 4(a)(i)(2) above.


(3)the same level of Company-paid health (i.e., medical, vision and dental)
coverage and benefits for such coverage as in effect for the Executive (and any
eligible dependents) on the day immediately preceding the Executive’s
Termination Date; provided, however, that (i) the Executive constitutes a
qualified beneficiary, as defined in Section 4980B(g)(l) of the Internal Revenue
Code of 1986, as amended; and (ii) Executive elects continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), within the time period prescribed pursuant to COBRA. The
Company shall continue to provide Executive with such Company-paid coverage
until the earlier of (i) the date Executive (and Executive’s eligible
dependents) is no longer eligible to receive continuation coverage pursuant to
COBRA, or (ii) twelve (12) months from the Termination Date.


(iii)If Between Twelve Months and Twenty-Four Months Following Change of
Control. If the Executive’s employment with the Company terminates as a result
of an Involuntary Termination at any time during the period that is from twelve
(12) months after a Change of Control to twenty-four (24) months after a Change
of Control (such period being the “Second Year”), and the Executive signs and
does not revoke the release of claims pursuant to Section 7 hereto, Executive
shall be entitled to the following severance benefits:


(1)a lump sum cash amount payable thirty (30) days following the Involuntary
Termination (or, if later, date the release pursuant to Section 7 becomes
effective or such later date as required by Section 7) equal to the greater of
(i) the annual base salary in effect as of, and the target bonus applicable to
the calendar year of, the





--------------------------------------------------------------------------------





Involuntary Termination; or (ii) the annual base salary in effect as of, and the
target bonus applicable to the calendar year of, the Change of Control, as in
effect immediately prior to the Change of Control;


(2)the health benefits set forth in Section 4(a)(i)(3) above; and


(3)subject to Section 4(d) below if greater, the Equity Acceleration Benefit set
forth in Section 4(a)(i)(2) above, provided, however, that instead of 100%
acceleration, Executive shall receive acceleration of vesting of restricted
stock units, shares of restricted stock or other rights, or lapse of the Company
repurchase rights for shares of restricted stock, that would have vested or with
respect to which the Company’s repurchase rights would have lapsed during the
number of months remaining in the Second Year as of the date of termination as
if Executive had remained employed by the Company (or its successor) through
such date under the agreement applicable to such award. For purposes of this
subsection (3), only entire months that remain in the Second Year shall be
counted as “remaining,” and any fraction of a month that remains after the date
of the termination shall not be counted hereunder. Notwithstanding the
preceding, such Equity Acceleration Benefit shall be not less than the Equity
Acceleration Benefit which would be received by Executive under Section 4(b)(i)
below.
(b)Termination Apart from a Change of Control. If the Executive’s employment
with the Company terminates other than as a result of an Involuntary Termination
within the twenty-four (24) months following a Change of Control, then the
following provisions shall apply:


(i)Involuntary Termination. If the termination is an Involuntary Termination and
the Executive signs and does not revoke the release of claims pursuant to
Section 7 hereto, the Executive shall be entitled to the same benefits described
in Section 4(a)(i) calculated as if the date of the Change of Control were
immediately following the effective date of the Involuntary Termination, except
that for this purpose Section 4(a)(i)(2) shall be revised to read as follows:


“(2if the Executive’s termination employment occurs within one (1) year of the
Executive’s commencement of employment, no Equity Acceleration Benefit shall be
provided; and, subject to Section 4(d) below, if Executive’s termination
employment occurs one (1) year or more after the Executive’s commencement of
employment, Executive shall receive acceleration of vesting of restricted stock
units, shares of restricted stock and other rights, or lapse of the Company
repurchase rights for shares of restricted stock, for units, shares or rights
that would have vested or with respect to which the Company’s repurchase rights
would have lapsed during the Acceleration Period (as defined below) following
such termination as if Executive had remained employed by the Company (or its
successor) through the end of such Acceleration Period under the agreement
applicable to such award; provided that, if an award has annual vesting periods
and an annual vesting period under such award straddles the end of the
Acceleration Period, for such vesting period the portion of the award which is
eligible to vest on the next annual vesting date shall be treated as vesting in
equal monthly amounts instead of annually. For purposes of this subsection,
Acceleration Period shall mean six (6) months if the Executive’s date of
termination of employment is at least one (1) year following his commencement of
employment by the Company and twelve (12) months if his termination of
employment is at least two (2) years following his commencement of employment by
the Company.”


(ii)For Cause or Voluntary Termination. If the termination is for Cause or is
not otherwise an Involuntary Termination, then the Executive will not be
entitled to receive severance or other benefits hereunder.


(iii)For avoidance of doubt, receipt of the benefits for an Involuntary
Termination under Section 4(b)(i) shall not preclude the Executive’s receipt of
any additional benefit which is provided under Section 4(a)(i)(2) if such
Involuntary Termination occurs at any time within six (6) months before a Change
of Control.


(c)Accrued Wages and Vacation; Expenses. Without regard to the reason for, or
the timing of, Executive’s termination of employment: (i) the Company shall pay
the Executive any unpaid base salary due for periods prior to the Termination
Date; (ii) the Company shall pay the Executive all of the Executive’s accrued
and unused vacation through the Termination Date; and (iii) following submission
of proper expense reports by the Executive, the Company shall reimburse the
Executive for all expenses reasonably and necessarily incurred by the Executive
in connection with the business of the Company prior to the Termination Date.
These payments shall be made promptly upon termination and within the period of
time mandated by law.


(d)Equity Awards Subject to Performance Conditions. In the case of an equity
award which provides





--------------------------------------------------------------------------------





for performance-based vesting (or other similar rules), accelerated vesting and
payment with respect to such award shall be governed by the agreement applicable
to such award instead of the Equity Acceleration Benefits provisions of Sections
4(a)(i)(2), 4(a)(ii)(2), 4(a)(iii)(3) and 4(b)(i).


5.Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to the Executive (i)
constitute “parachute payments” within the meaning of Section 280G of the United
States Internal Revenue Code (the “Code”), and (ii) would be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
Executive’s benefits under this Agreement shall be either


(a)delivered in full, or


(b)delivered as to such lesser extent which would result in no portion of such
benefits being subject to the Excise Tax, whichever of the foregoing amounts,
taking into account the applicable federal, state and local income taxes and the
Excise Tax, results in the receipt by Executive on an after-tax basis, of the
greatest amount of benefits, notwithstanding that all or some portion of such
benefits may be taxable under Section 4999 of the Code.
Any determination required under this section shall be made in writing by the
Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon the Executive and the Company
for all purposes. For purposes of making the calculations required by this
section, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and the Executive shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this section.


6.Successors.


(a)Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the Company’s obligations under this Agreement and agree expressly
to perform the Company’s obligations under this Agreement in the same manner and
to the same extent as the Company would be required to perform such obligations
in the absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this
subsection (a) or which becomes bound by the terms of this Agreement by
operation of law.


(b)Executive’s Successors. Without the written consent of the Company, Executive
may not assign or transfer this Agreement or any right or obligation under this
Agreement to any other person or entity. Notwithstanding the foregoing, the
terms of this Agreement and all rights of Executive hereunder shall inure to the
benefit of, and be enforceable by, Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.


7.Execution of Release Agreement upon Termination. As a condition of receiving
the benefits under Section 4 of this Agreement, Executive must sign and not
revoke a general release of claims (a “Release”), with such revocation period
ending not later than sixty (60) days following Executive’s separation from
service (the “Release Deadline”). No benefits under Section 4 will be paid or
provided until the Release becomes effective. In the event the sixty (60) day
period begins in one calendar year and ends in the calendar year following the
calendar year in which Executive’s separation occurs, any benefits that would be
considered Deferred Payments (as defined in Section 9) will be paid or commence
to be paid, as applicable, on the first regularly scheduled pay date immediately
following the Release Deadline, subject to Section 9, below. The Release shall
be such form as reasonably requested by the Company, provided however, that no
release of claims shall be required for (a) the Executive’s rights under this
Agreement, (b) vested rights under Company benefit plans, and (c) rights to
indemnification or directors and officers liability insurance protection.


8.Litigation/Audit Cooperation. Following the termination of Executive’s
employment for any reason, Executive shall reasonably cooperate with the Company
or any of its subsidiaries or affiliates (the “Company Group”) in connection
with (a) any internal or governmental investigation or administrative,
regulatory, arbitral or judicial proceeding involving any member of the Company
Group with respect to matters relating to Executive’s employment with or service
as a member of the board of directors of any member of the Company Group other
than a third party proceeding in which





--------------------------------------------------------------------------------





Executive is a named party and Executive and the Company (or the applicable
member(s) of the Company Group) have not entered into a mutually acceptable
joint defense agreement (collectively , “Litigation”) or (b) for a two year
period following the Termination Date, any audit of the financial statements of
any member of the Company Group with respect to the period of time when
Executive was employed by any member of the Company Group (“Audit”). Executive
acknowledges that such cooperation may include, but shall not be limited to,
Executive making himself available to the Company or any other member of the
Company Group (or their respective attorneys or auditors) upon reasonable notice
for: (i) interviews, factual investigations, and providing declarations or
affidavits that provide truthful information in connection with any Litigation
or Audit; (ii) appearing at the request of the Company or any member of the
Company Group to give testimony without requiring service of a subpoena or other
legal process; (iii) volunteering to the Company or any member of the Company
Group pertinent information related to any Litigation or Audit; (iv) providing
information and legal representations to the auditors of the Company or any
member or any member of the Company Group, in a form and within a timeframe
requested by the Board, with respect to the Company’s or any member of the
Company Group’s opening balance sheet valuation of intangibles and financial
statements for the period in which Executive was employed by the Company or any
member of the Company Group; and (v) turning over to the Company or any member
of the Company Group any documents relevant to any Litigation or Audit that are
or may come into Executive’s possession. The Company shall reimburse Executive
for reasonable travel expenses incurred in connection with providing the
services under this Section 8, including lodging and meals, upon Executive’s
submission of receipts. The Company shall also compensate Executive for each
hour that Executive provides cooperation in connection with this Section 8 at an
hourly rate equal to Executive’s base salary as of the Termination Date divided
by 2080. Executive shall submit invoices for any month in which Executive
performs services pursuant to this Section 8 that details the amount of time and
a description of the services rendered for each separate day that Executive
performed such services. The Company shall reimburse Executive for such services
rendered within fifteen (15) days of receiving an invoice from Executive.


9.409A Savings Clause. If Executive is a “specified employee” within the meaning
of Section 409A of the Internal Revenue Code of 1986, as amended by the rules
and regulations issued thereunder by the Department of Treasury and the Internal
Revenue Service (“409A”) as of the date of the Executive’s “separation from
service” within the meaning of Section 409A, Executive shall not be entitled to
any payment or benefit pursuant to Section 4 which is treated as nonqualified
deferred compensation under Section 409A of the Code (“Deferred Payments”) until
the earlier of (i) the date which is six (6) months after his separation from
service for any reason other than death, or (ii) the date of Executive’s death.
The provisions of this Section 9 shall only apply if, and to the extent,
required to avoid the imputation of any tax, penalty or interest pursuant to
Section 409A. Any amounts otherwise payable to Executive upon or in the six (6)
month period following the Executive’s separation from service that are not so
paid by reason of this Section 9 shall be paid (without interest) as soon as
practicable (and in all events within thirty (30) days) after the date that is
six (6) months after Executive’s separation from service (or, if earlier, as
soon as practicable, and in all events within thirty (30) days, after the date
of Executive’s death). To the extent that any benefits pursuant to Section 4 or
reimbursements pursuant to Section 5 are taxable to the Executive, any
reimbursement payment due to the Executive pursuant to any such provision shall
be paid to the Executive on or before the last day of the Executive’s taxable
year following the taxable year in which the related expense was incurred. The
benefits and reimbursements pursuant to Section 4 are not subject to liquidation
or exchange for another benefit and the amount of such benefits and
reimbursements that the Executive receives in one taxable year shall not affect
the amount of such benefits or reimbursements that the Executive receives in any
other taxable year. For purposes of this Agreement, a termination of employment
shall mean a “separation from service” under Section 409A.


10.Notices. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of the Executive, mailed notices
shall be addressed to Executive at the home address which Executive most
recently communicated to the Company in writing. In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Secretary.


11.Arbitration.


(a)Any dispute or controversy arising out of, relating to, or in connection with
this Agreement, or the interpretation, validity, construction, performance,
breach, or termination thereof, shall be settled by binding arbitration to be
held in Portland, Oregon in accordance with the National Rules for the
Resolution of Employment Disputes then in effect of the American Arbitration
Association (the “Rules”) . The arbitrator may grant injunctions or other relief
in such dispute or controversy. The decision of the arbitrator shall be final,
conclusive and binding on the parties to the arbitration. Judgment may be
entered on the arbitrator’s decision in any court having jurisdiction.


(b)The arbitrator(s) shall apply Oregon law to the merits of any dispute or
claim, without reference





--------------------------------------------------------------------------------





to conflicts of law rules. The arbitration proceedings shall be governed by
federal arbitration law and by the Rules, without reference to state arbitration
law. Executive hereby consents to the personal jurisdiction of the state and
federal courts located in Oregon for any action or proceeding arising from or
relating to this Agreement or relating to any arbitration in which the parties
are participants.


(c)Executive understands that nothing in this Section modifies Executive’s
at-will employment status. Either Executive or the Company can terminate the
employment relationship at any time, with or without Cause.


(d)EXECUTIVE HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES ARBITRATION.
EXECUTIVE UNDERSTANDS THAT SUBMITTING ANY CLAIMS ARISING OUT OF, RELATING TO, OR
IN CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY,
CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION THEREOF TO BINDING ARBITRATION,
CONSTITUTES A WAIVER OF EXECUTIVE’S RIGHT TO A JURY TRIAL AND RELATES TO THE
RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE EMPLOYER/EXECUTIVE
RELATIONSHIP, INCLUDING BUT NOT LIMITED TO, THE FOLLOWING CLAIMS:


(i)ANY AND ALL CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT; BREACH OF CONTRACT,
BOTH EXPRESS AND IMPLIED; BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING,
BOTH EXPRESS AND IMPLIED; NEGLIGENT OR INTENTIONAL INFLICTION OF EMOTIONAL
DISTRESS; NEGLIGENT OR INTENTIONAL MISREPRESENTATION; NEGLIGENT OR INTENTIONAL
INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; AND DEFAMATION.


(ii)ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL STATE OR MUNICIPAL
CONSTITUTION OR STATUTE, INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL
RIGHTS ACT OF 1964, THE CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE FAIR
LABOR STANDARDS ACT, THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, AND THE
CALIFORNIA LABOR CODE (except for claims for underlying workers’ compensation
benefits); and


(iii)ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND REGULATIONS RELATING
TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.


12.Proprietary Information and Inventions Assignment Agreement. Executive shall
execute and comply with the terms of the Company’s standard Proprietary
Information and Inventions Assignment Agreement.


13.Miscellaneous Provisions.


(a)Effect of Any Statutory Benefits. If any severance benefits are required to
be paid to the Executive upon termination of employment with the Company as a
result of any requirement of law or any governmental entity in any applicable
jurisdiction, the aggregate amount payable pursuant to Section 4 hereof shall be
reduced by such amount.


(b)Effect of Standard Company Policy or Other Agreements. To the extent that any
severance benefits or payments are required to be paid to the Executive upon
termination of employment with the Company as a result of any standard Company
policy or other existing agreement(s), Executive shall be entitled to the most
favorable of any given benefit (e.g., cash, option vesting, health benefits)
available under any one such source, but shall not be entitled also to cumulate
the same kind of benefit from multiple agreements or policies.


(c)No Duty to Mitigate. The Executive shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that the Executive may receive from any other source.


(d)Waiver. No provision of this Agreement may be modified, waived or discharged
unless the modification, waiver or discharge is agreed to in writing and signed
by the Executive and by an authorized officer of the Company (other than the
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.


(e)Integration. This Agreement and any agreements referenced herein represent
the entire





--------------------------------------------------------------------------------





agreement and understanding between the parties as to the subject matter herein
and collectively supersede all prior or contemporaneous agreements, whether
written or oral, with respect to the same subject matter, provided that, for
clarification purposes, this Agreement shall not affect any agreements between
the Company and Executive regarding intellectual property matters or
confidential information of the Company.


(f)Choice of Law. The validity, interpretation construction and performance of
this Agreement shall be governed by the internal substantive laws, but not the
conflicts of law rules, of the State of Oregon.


(g)Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.


(h)Employment Taxes. All payments made pursuant to this Agreement shall be
subject to withholding of applicable income and employment taxes.


(i)Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but both of which together will constitute one and
the same instrument.




IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.




Pixelworks, Inc
 
Executive
/S/ Todd A. DeBonis
 
/S/ Elias Nader
Todd A. DeBonis
President & Chief Executive Officer


 
Elias Nader





    









